Order entered March 18, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01513-CV

                    BILLIE JEANETT GRAY, Appellant

                                      V.

                          DARVIN GRAY, Appellee

               On Appeal from the 59th Judicial District Court
                          Grayson County, Texas
                    Trial Court Cause No. FA-15-1842

                                   ORDER

      Before the Court is Court Reporter Cindy Bardwell’s March 13, 2020

request for an extension of time to file the reporter’s record in this case. Ms.

Bardwell’s request is GRANTED. The reporter’s record shall be filed by April

16, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE